Case 1:20-cv-06322-GHW Document 18-10 Filed 10/09/20 Page 1 of 3




              EXHIBIT 10
              Case 1:20-cv-06322-GHW Document 18-10 Filed 10/09/20 Page 2 of 3




                                          American Arbitration Association

                                                     Order#_____

 Case Number: 01-20-0009-8574

 Sisters Projects LLC

 -vs-

 Linda Hirshman


        By letters dated July 28, 2020, August 12, 2020 and emails dated August 14, 2020 and August 18, 2020,

Respondent Linda Hirshman in AAA Case No. 01-20-0009-8574 (the “Arbitration”) requested: (1) a declaration that

Mr. Franzen, who is not admitted to practice law in the State of New York, cannot represent Claimant Sisters

Projects LLC (“Sisters Projects”) in the Arbitration; and (2) an order terminating the Arbitration on the ground that

Sisters Projects is not a party to the underlying agreement at issue and containing the arbitration provision and,

therefore, has no standing to assert a claim for breach of that agreement in the Arbitration.

        Claimant opposed both requests in letters dated .August 5, 2020 and August 17, 2020.

        For the reasons set forth below, I deny both of Respondent’s requests.

Mr. Franzen is Not Engaged in Unauthorized Practice of Law.

        The Rules of the Court of Appeals related to the temporary practice of law in the State of New York make

clear that Mr. Franzen is not engaged in the unauthorized practice of law by participating in the Arbitration.

NYCRR, Part 523.2 (a) (3) (iii) (“A lawyer who is not admitted to practice in this State may provide legal services

on a temporary basis in this State if …the temporary services … are in or reasonably related to a pending or potential

arbitration held or to be held in this or another jurisdiction…).

Claimant Has Standing to Assert its Claim in the Arbitration.

        In the Demand for Arbitration, dated July 7, 2020, Claimant Sisters Projects alleges a breach of an

agreement, dated June 1, 2017, between Elizabeth Weber and Don Franzen, on the one hand, and Respondent

Hirshman, on the other hand (the “Agreement”). Paragraph 14 of the Agreement states:



FKKS:2436738v.1                                                                                                  21809.400
                   Case 1:20-cv-06322-GHW Document 18-10 Filed 10/09/20 Page 3 of 3


         Any claim, dispute, misunderstanding or controversy or charge of unfair dealing arising under, in
         connection with, or out of this Agreement, or the breach there of, shall be submitted to arbitration
         before one arbitrator, to be held under the rules and regulations of the American Arbitration
         Association in New York, New York.

Paragraph 16 of the Agreement states:

         [Elizabeth Weber and Don Franzen] shall have the right freely to assign this Agreement, provided
         the assignee agrees to be bound by this Agreement.

         Respondent Hirshman, through her counsel, argues that Claimant Sisters Projects is not a party to the

Agreement containing the arbitration provision and that “[a]bsent Claimant providing proof of a prior assignment [of

the Agreement] and that assignee agrees to be bound by the agreement,” the Arbitration should be terminated.

         By letter dated August 17, 2020, Claimant Sisters Projects provided to this Arbitrator and counsel for

Respondent a copy of the Articles of Organization for Claimant Sisters Projects and a written assignment, dated June

1, 2018, of the Agreement by Elizabeth Weber and Don Franzen to Claimant Sisters Projects. In the assignment,

Sisters Projects expressly agreed to be bound by all of Ms. Weber’s and Mr. Franzen’s obligations pursuant to the

Agreement.

         Based on the foregoing, I find that Claimant Sisters Projects has standing to assert its claim for breach of the

Agreement in the Arbitration.

         Claimant’s request for costs in connection with Respondent’s requests is denied.




 Dated: _____11-18-19_________________                            _______________________________

                                                                  Arbitrator Maura Wogan




 FKKS:2436738v.1                                                                                                 21809.400
